     Case 1:20-cv-01091-KBJ Document 1 Filed 04/27/20 Page 1 of 4




J. David Morrissy, Esq.
ZEICHNER ELLMAN & KRAUSE LLP
400 7th Street, NW, Suite 506
Washington, DC 20004
(202) 424-2244

Attorneys for Defendant
 Wells Fargo Bank, N.A.

UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
KALBIAN HAGERTY LLP.,                                             Case No.:

                                       Plaintiff,

                        - against -

WELLS FARGO BANK, N.A.,
                                       Defendant.


                                NOTICE OF REMOVAL


               Pursuant to 28 U.S.C. § 1441, defendant Wells Fargo Bank, N.A.
(“Wells Fargo”) hereby removes to this Court an action styled Kalbian Hagerty LLP. v.
Wells Fargo Bank, N.A., Civil Action No. 2020 CA 001956 B, nominally pending in the
Superior Court for the District of Columbia (the “Superior Court Action”).

               In support of this removal, Wells Fargo avers:

               1.      Pursuant to 28 U.S.C. § 1441, a defendant may remove a civil
action of which the district courts have original jurisdiction to a United States District
Court in the district in which a state court action is brought.

               2.      This Court has original jurisdiction over the Superior Court
Action pursuant to 28 U.S.C. § 1332(a). As alleged in the Complaint, the matter in
controversy exceeds the sum or value of $75,000. exclusive of interest and costs.
Additionally, the Superior Court Action is between citizens of different states.
     Case 1:20-cv-01091-KBJ Document 1 Filed 04/27/20 Page 2 of 4




                3.        The Complaint states that relief is sought in an amount to be
determined at trial, but not less than $83,985.00. Pursuant to 28 U.S.C. § 1446(c)(2),
“the sum demanded in good faith in the initial pleading shall be deemed to be the
amount in controversy….”           Accordingly, the $75,000.00 amount in controversy
threshold is satisfied.

                4.        Wells Fargo is a national banking association organized and
existing under the laws of the United States with its main office, as set forth in its
articles of association, located in South Dakota. Accordingly, Wells Fargo is a citizen
of South Dakota for the purpose of diversity of citizenship. See Wachovia Bank,
National Association v. Schmidt, 546 U.S. 303 (2006).

                5.        As set forth in the Complaint, Kalbian Hagerty LLP is a District

of Columbia limited liability partnership, and, upon information and belief, none of its

members is a citizen of South Dakota.


                6.        As such, the diversity of citizenship requirement is met.

                7.        In accordance with 28 U.S.C. § 1446(a), the docket and all
process and pleadings filed in the Superior Court Action to date are attached as Exhibit
A. These documents consist of: a Complaint filed March 19, 2020, a Summons issued
March 19, 2020, a First Amended Complaint filed March 25, 2020, a Summons issued
March 25, 2020, and an Affidavit of Service filed March 31, 2020.

                8.        Plaintiff commenced the State Court Action by filing the
Complaint on March 19, 2020 and thereafter serving Wells Fargo with the First
Amended Summons and Complaint on March 26, 2020, according to an Affidavit of
Service filed on March 31, 2020 in the Superior Court Action.

                9.        The issues raised in the Superior Court Action have not been
joined.


                                               2
      Case 1:20-cv-01091-KBJ Document 1 Filed 04/27/20 Page 3 of 4




                 10.   This Notice of Removal is timely effected pursuant to 28 U.S.C.
§ 1446(b).

                 11.   Pursuant to the foregoing, Wells Fargo files this Notice of
Removal, thereby removing the pending Superior Court Action to the United States
District Court for the District of Columbia.

                 12.   Pursuant to 28 U.S.C. § 1446(d), a Notification of Removal will
be filed in the Superior Court of Washington, DC, together with a true and correct copy
of this Notice of Removal.

                 WHEREFORE, removing party Wells Fargo respectfully requests that
this action be removed from the Superior Court of Washington, DC, to this Court, that
this Court accept jurisdiction of this action, and that this action be placed on the docket
of this Court for further proceedings, as though this action had been originally instituted
in this Court.

Dated:       Washington, DC
             April 27, 2020
                                                         ZEICHNER ELLMAN & KRAUSE LLP


                                                   By:       /s/ J. David Morrissy
                                                         J. David Morrissy
                                                         Attorneys for Defendant
                                                         Wells Fargo Bank, N.A.
                                                         400 7th Street, NW, Suite 506
                                                         Washington, DC 20004
                                                         (202) 424-2244


TO:      KALBIAN HAGERTY LLP
         Plaintiff
         888 17th Street, NW, Suite 1000
         Washington, DC 20006




                                               3
      Case 1:20-cv-01091-KBJ Document 1 Filed 04/27/20 Page 4 of 4




                             CERTIFICATE OF SERVICE


          I hereby certify that on April 27, 2020, I caused an accurate copy of Defendant

Wells Fargo, N.A.’s Notice of Removal to be filed with the Clerk of Court using the

electronic filing system and served a copy thereof by e-mail upon:

Eric L. Siegel, Esquire
KALBIAN HAGERTY LLP
888 17th Street, NW, Suite 1000
Washington, DC 20006
(202) 223-5600
(202) 223-6625
esiegel@kalbianhagerty.com
Counsel for Plaintiff

                                                       /s/ J. David Morrissy
                                                   J. David Morrissy, Esq.
                                                   Zeichner Ellman & Krause
                                                   400 7th Street NW
                                                   Suite 506
                                                   Washington, DC 20004
                                                   dmorrissy@zeklaw.com
                                                   Telephone: (202) 4242244
                                                   Fax: (212) 753-0396
                                                   Counsel for Defendant




                                             4
1063006
